Rugg, C. J.
The title to the parcel of land described in this petition for registration was acquired by the petitioner in 1907. Thereafter the respondent, as the plaintiff in an action of contract brought against James W. Sederquist, the husband of the petitioner, attached specially all the right, title and interest of *219the said James W. in and to the premises in question, the record title thereto standing in the name of the petitioner. This attachment is still outstanding and the action in which it was made is pending. At the trial in the Land Court the petitioner offered to show that at the time of this special attachment the defendant in that action had no right, title or interest in said premises, and asked for a decree registering the title in her free from the attachment, alleging that because of the attachment she is unable to sell the property.
This is a petition for the registration of a title to land under R. L. c. 128, (St. 1904, c. 448,) and acts in amendment thereof, which is the so called Torrens system. The general purpose of that statute is to empower the Land Court to determine the actual state of the title to the land described in the petition, and not to clear the land of incumbrances manifestly existing of record. It is required by § 39 that the decree of registration shall contain a description of the land and “shall set forth the estate of the owner and also, in such manner as to show their relative priority, all particular estates, mortgages, easements, liens, attachments and other encumbrances ... to which the land or the owner’s estate is subject.” Plainly a special attachment such as was made by the respondent created a lien or attachment upon the land. The jurisdiction of the Land Court does not extend further than to declare the true state of the title. It is clear from provisions of § 39, already quoted, that it was not the purpose of the Legislature to confer upon the Land Court jurisdiction to determine whether the actions upon which attachments had been made were well grounded or not. Jurisdiction to declare the real state of the title does not extend to the trial of all actions upon which attachments have been made, in order to decide the ultimate fact whether the attachment is a just lien on the land which ought finally to be sustained. St. 1904, c. 448, does not stretch to a case like that at bar. See, also, McArthur v. Hood Rubber Co. 221 Mass. 372, 374, and Morris v. Small, 160 Fed. Rep. 142.
The provisions of the statutes relative to such special attachments as encumber the petitioner’s land are minute and extensive. R. L. c. 178, §§ 1, 47; c. 167, §§ 38, 63, 64. They cover the field. These provisions would become inoperative in whole or in substantial part if the Land Court should be held to have jurisdiction, *220on a petition for registration of title, to try the validity of such an attachment. It is not consistent with ordinary canons of statute interpretation to hold that such unusual powers have been conferred by implication.
It is not necessary to determine whether the petitioner has any other remedy for the wrong of which she complains, R. L. c. 167, § 110, as amended by St. 1909, c. 190, nor to determine whether the constitutional guaranty of art. 11 of the Declaration of Rights has been adequately provided by the existing statutes. It is enough to say that the present proceeding cannot be maintained. Pursuant to the terms of the report, let the entry be

Decree for petitioner in accordance with order of Land Court.